 



Exhibit 10.2
(TATUM LOGO) [g12254g1225402.gif]
Executive Services Agreement
December 5, 2007
Mr. Alan B. Levan
BFC Corporation
2100 W. Cypress Creek Road
Ft. Lauderdale, FL 33309
Dear Alan:
Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that BFC Corporation (the
“Company,” “you” or “your”) desires to employ John Grelle, a member of Tatum
(the “Employee”), to serve as a part of the office of the CFO of the Company,
with a title to be determined as the role is more fully defined. The Employee’s
status shall be at-will, and nothing in this Agreement shall alter the Company’s
ability to terminate the Employee, with or without cause or notice; provided,
however, if termination of this Agreement is under Section 4(a) of Exhibit A the
Company shall continue to pay Tatum and the Employee during the 30 day notice
period. This letter along with the terms and conditions attached as Exhibit A
and any other exhibits or schedules attached hereto (collectively, the
“Agreement”) confirms our mutual understanding of the terms and conditions upon
which we will make available to you the Employee and Tatum’s intellectual
capital to the Employee for use in connection with the Employee’s employment
relationship with you.
Effective as of December 10, 2007, the Employee will become your employee
serving in the capacity set forth above. The Employee will work on a full-time
basis and be subject to the Company’s policies and supervision, direction and
control of and report directly to the Company’s management. While the Employee
will remain a member of Tatum and have access to Tatum’s intellectual capital to
be used in connection with the Employee’s employment relationship with you, we
will have no supervision, direction or control over the Employee with respect to
the services provided by the Employee to you.
You will pay directly to the Employee a salary of $28,000 a month (“Salary”). In
addition, you will reimburse the Employee for reasonable out-of-pocket expenses,
as determined by the Company, incurred by the Employee to the same extent that
you reimburse other senior managers for such expenses. In addition, you will pay
directly to Tatum a fee of $12,000 pre month (“Fees”).
Seventy percent of any cash or equity incentive bonus shall be paid directly to
the Employee and the remaining 30% shall be paid/granted directly to Tatum.
Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies. Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A at the same time
payments are made to the Employee.
In lieu of the Employee participating in the Company-sponsored employee health
insurance plans, the Employee will remain on his or her current health insurance
plans. You will reimburse the Employee for amounts paid by the Employee for
health insurance for himself and his family of up to the lesser of the amount
provided to other similar senior management level employees or actual amounts
paid by the employee which will be based upon presentation of reasonable
documentation of premiums paid by the Employee. In accordance with the U.S.
federal tax law, such amount will not be considered reportable W-2 income, but
instead, non-taxable benefits expense.

1



--------------------------------------------------------------------------------



 



As an employee, the Employee will be eligible to participate in the Company’s
401(k) Plan upon completion of the eligibility requirements set forth in the
Plan document. The Employee will be eligible for vacation and holidays
consistent with the Company’s policy as it applies to senior management. The
Employee will be exempt from any delay periods otherwise required for vacation
and holiday eligibility.
You will have the opportunity to make the Employee a full-time member of Company
management at any time during the term of this Agreement by entering into
another form of Tatum agreement, the terms of which will be negotiated at such
time.
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $25,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.
The Company will provide Tatum or the Employee with written evidence that the
Company maintains reasonable directors’ and officers’ insurance covering the
Employee at no additional cost to the Employee, and the Company will maintain
such insurance at all times while this Agreement remains in effect. Furthermore,
the Company will maintain such insurance coverage with respect to occurrences
arising during the term of this Agreement for at least three years following the
termination or expiration of this Agreement or will purchase a directors’ and
officers’ extended reporting period or “tail” policy to cover the Employee.
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
Sincerely,
Tatum, LLC
A. Michael McCracken
Managing Partner
Accepted and agreed:
BFC Corporation



     
By:
   
 
   

     
Name:
   
 
   

     
Title:
   
 
   



2



--------------------------------------------------------------------------------



 



Exhibit A
Terms and Conditions
1. Relationship of the Parties. The parties agree that Tatum will be serving the
Company as an independent contractor for all purposes and not as an employee,
agent, partner of, or joint venturer with the Company and that the Employee will
be serving the Company as an employee of the Company for all purposes and not as
an independent contractor.
2. Payment Terms. Payments to Tatum should be made by electronic transfer in
accordance with the instructions set forth below or such alternative
instructions as provided by Tatum from time to time. Any amounts not paid when
due may be subject to a periodic service charge equal to the lesser of 1.5% per
month and the maximum amount allowed under applicable law, until such amounts
are paid in full, including assessed service charges. In lieu of terminating
this Agreement, Tatum may suspend the provision of services (including the
Employee’s services) if amounts owed are not paid in accordance with the terms
of this Agreement.
Bank Name: Wells Fargo, N.A.
Branch: San Francisco
Account Name: Tatum, LLC
Account Number: 4121546642
Routing Number for ACH Payments: 121000248
Swift Code: WFBIUS6S
Please reference Company name in the body of the payment.
3. Deposit. If the Company breaches this Agreement and fails to cure such breach
as provided for herein, Tatum will be entitled to apply the Deposit to its or
the Employee’s damages resulting from such breach. In the event the Deposit
falls below the amount required, the Company will pay Tatum an additional amount
equal to the shortfall. Upon the expiration or termination of this Agreement,
Tatum will return to the Company the balance of the Deposit remaining after
application of any amounts to damages as provided for herein, including, without
limitation, unfulfilled payment obligations of the Company to Tatum or the
Employee.
4. Termination.
     (a) Either party may terminate this Agreement by providing the other party
a minimum of 30 days’ advance written notice and such termination will be
effective as of the date specified in such notice, provided that such date is no
earlier than 30 days after the date of delivery of the notice. Tatum will
continue to provide, and the Company will continue to pay for, the services
until the termination effective date.
     (b) Company may terminate this Agreement immediately upon written notice to
Tatum if: (i) the Employee does not successfully pass any pre-employment
background, drug screening or other pre-employment testing conducted by Company;
(ii) Employee is arrested or convicted of any crime involving moral turpitude,
fraud or misrepresentation; (iii) Employee misappropriates the Company’s assets
or engages in embezzlement; (iv) Employee’s commission of any act which could
reasonably be expected to materially injure the reputation, business, or
business relationships of the Company or; (v) the Employee violates a written
Company policy which in the Company’s sole discretion, warrants immediate
termination. If this Agreement is terminated under this sub paragraph, the
Company shall have no further obligations to Tatum other than for payment of any
Fees incurred through the day of termination.
     (c) Tatum may terminate this Agreement immediately upon written notice to
the Company if: (i) the Company is engaged in or asks Tatum or the Employee to
engage in or ignore any illegal or unethical activity; (ii) the Employee ceases
to be a member of Tatum for any reason; (iii) the Employee is unable for any
reason to fulfill his employment responsibilities; or (iv) the Company fails to
pay any amounts due to Tatum or the Employee when due. Notwithstanding the
foregoing, in lieu of terminating this Agreement under (ii) and (iii) above,
upon the mutual agreement of the parties, the Employee may be replaced by
another Tatum member reasonably acceptable to the Company.
     (d) In the event that a party commits a breach of this Agreement, other
than for the reasons described in the above Section, and fails to cure the same
within 10 days following delivery by the non-breaching party of written notice
specifying the nature of the breach, the non-breaching party may terminate this
Agreement effective upon written notice of such termination.

3



--------------------------------------------------------------------------------



 



     (e) The expiration or termination of this Agreement will not destroy or
diminish the binding force and effect of any of the provisions of this Agreement
that expressly, or by reasonable implication, come into or continue in effect on
or after such expiration or termination, including, without limitation,
provisions relating to payment of fees and expenses (including witness fees and
expenses), hiring the Employee, governing law, arbitration, limitation of
liability, and indemnity.
5. Hiring the Employee Outside of a Tatum Agreement. During the term of this
Agreement and for the 12-month period following the termination or expiration of
this Agreement, other than in connection with this Agreement or another Tatum
agreement, the Company will not employ the Employee, or engage the Employee as
an independent contractor. The parties recognize and agree that a breach by the
Company of this provision would result in the loss to Tatum of the Employee’s
valuable expertise and revenue potential and that such injury will be impossible
or very difficult to ascertain. Therefore, in the event this provision is
breached, Tatum will be entitled to receive as liquidated damages an amount
equal to 45% of the Annualized Compensation (as defined below), which amount the
parties agree is reasonably proportionate to the probable loss to Tatum and is
not intended as a penalty. The amount will be due and payable to Tatum upon
written demand to the Company. If a court or arbitrator determines that
liquidated damages are not appropriate for such breach, Tatum will have the
right to seek actual damages and/or injunctive relief. “Annualized Compensation”
means the equivalent of the Employee’s Salary calculated on a full-time annual
basis plus the maximum amount of any bonus for which the Employee was eligible
with respect to the then-current bonus year.
6. Warranties and Disclaimers. It is understood that Tatum does not have a
contractual obligation to the Company other than to provide the Employee to the
Company and to provide the Employee access to Tatum’s intellectual capital to be
used in connection with the Employee’s employment relationship with the Company.
The Company acknowledges that any information, including any resources delivered
through Tatum’s proprietary information and technology system, will be provided
by Tatum as a tool to be used in the discretion of the Company. Tatum will not
be responsible for any action taken by the Company in following or declining to
follow any of Tatum’s or the Employee’s advice or recommendations. Tatum
represents to the Company that Tatum has conducted its standard screening and
investigation procedures with respect to the Employee becoming a member of
Tatum, and the results of the same were satisfactory to Tatum. Tatum disclaims
all other warranties, whether express, implied or statutory. Without limiting
the foregoing, Tatum makes no representation or warranty as to the services
provided by the Employee, or the accuracy or reliability of reports,
projections, certifications, opinions, representations, or any other information
prepared or made by Tatum or the Employee (collectively, the “Information”) even
if derived from Tatum’s intellectual capital, and Tatum will not be liable for
any claims of reliance on the Information or that the Information does not
comply with federal, state or local laws or regulations. The services provided
by Tatum hereunder are for the sole benefit of the Company and not any unnamed
third parties. The services will not constitute an audit, review, or
compilation, or any other type of financial statement reporting or attestation
engagement that is subject to the rules of the AICPA or other similar state or
national professional bodies and will not result in an opinion or any form of
assurance on internal controls.
7. Limitation of Liability; Indemnity.
     (a) the liability of Tatum in any and all categories and for any and all
causes arising out of this Agreement, whether based in contract, tort,
negligence, strict liability or otherwise will, in the aggregate, not exceed the
actual Fees paid by the Company to Tatum pursuant to this Agreement. In no event
will Tatum be liable for incidental, consequential, punitive, indirect or
special damages, including, without limitation, any interruption or loss of
business, profit or goodwill. As a condition for recovery of any liability, the
Company must assert any claim against Tatum within three months after discovery
or 60 days after the termination or expiration of this Agreement, whichever is
earlier.
8. The Company agrees to indemnify the Employee to the same extent it would
indemnify a current employee in a similar position, to the full extent permitted
by law for any losses, costs, damages, and expenses (including reasonable
attorneys’ fees), as they are incurred, in connection with any cause of action.
Suit, or other proceeding arising in connection with the Employee’s services to
the Company. Governing Law, Arbitration, and Witness Fees.
     (a) This Agreement will be governed by and construed in accordance with the
laws of the State of Florida, without regard to conflicts of laws provisions.
     (b) If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement,

4



--------------------------------------------------------------------------------



 



the parties agree and stipulate that any such disputes will be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The arbitration will be conducted in
Broward County, Florida by a single arbitrator selected by the parties according
to the rules of the AAA, and the decision of the arbitrator will be final and
binding on both parties. In the event that the parties fail to agree on the
selection of the arbitrator within 30 days after either party’s request for
arbitration under this Section, the arbitrator will be chosen by the AAA. The
arbitrator may in his or her discretion order documentary discovery but will not
allow depositions without a showing of compelling need. The arbitrator will
render his or her decision within 90 days after the call for arbitration.
Judgment on the award of the arbitrator may be entered in and enforced by any
court of competent jurisdiction. The arbitrator will have no authority to award
damages in excess or in contravention of this Agreement and may not amend or
disregard any provision of this Agreement, including this Section.
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from any court of competent jurisdiction, and Tatum may pursue payment of
undisputed amounts through any court of competent jurisdiction.
     (c) In the event any member or employee of Tatum (including, without
limitation, the Employee to the extent not otherwise entitled in his or her
capacity as an employee of the Company) is requested or authorized by the
Company or is required by government regulation, subpoena, or other legal
process to produce documents or appear as witnesses in connection with any
action, suit or other proceeding initiated by a third party against the Company
or by the Company against a third party, the Company will, so long as Tatum is
not a party to the proceeding in which the information is sought, reimburse
Tatum for its member’s or employee’s professional time (based on customary
rates) and expenses, as well as the fees and expenses of its counsel (including
the allocable cost of in-house counsel), incurred in responding to such
requests.
9. Miscellaneous.
     (a) This Agreement constitutes the entire agreement between the parties
with regard to the subject matter hereof and supersede any and all agreements,
whether oral or written, between the parties with respect to its subject matter.
No amendment or modification to this Agreement will be valid unless in writing
and signed by both parties.
     (b) If any portion of this Agreement is found to be invalid or
unenforceable, such provision will be deemed severable from the remainder of
this Agreement and will not cause the invalidity or unenforceability of the
remainder of this Agreement, except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.
     (c) Neither the Company nor Tatum will be deemed to have waived any rights
or remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. The waiver by any
party of a breach or violation of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision of this Agreement.
     (d) Neither party will be liable for any delay or failure to perform under
this Agreement (other than with respect to payment obligations) to the extent
such delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.
     (e) Neither party may assign its rights or obligations under this Agreement
without the express written consent of the other party. Nothing in this
Agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the
Employee.
     (f) The Company agrees to reimburse Tatum for all costs and expenses
incurred by Tatum in enforcing collection of any monies due under this
Agreement, including, without limitation, reasonable attorneys’ fees.

5